DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al (US 20180061003).


Regarding claim 1, Kono et al (US 20180061003) teach a head mounted display storing an application, comprising ([0050], configuration of a head-mounted device (HMD) system 1 is described. FIG. 1, Fig. 3 (123), [0059], a storage unit 123): an image pickup unit (300) configured to take an image of a site of a user who wears the head mounted display(110) ([0077], the uvw coordinate system that defines the visual field of the virtual camera 300 is determined so as to synchronize with the uvw coordinate system that is defined about the head of the user U in the real space of the user U wearing the HMD 110); a detector (121) configured to detect a position indicated by the user on a basis of the image taken by the image pickup unit(300) ([0082], the virtual camera 300 may include a left-eye virtual camera and a right-eye virtual camera such that  the control unit 121 generates left-eye visual-field image data representing a left-eye visual-field image based on the virtual space data and the visual field of the left-eye virtual camera. Further, the control unit 121 generates right-eye visual-field image data representing a right-eye visual-field image based on the virtual space data and the visual field of the right-eye virtual camera); a position specifying unit (120) configured to specify a position and a direction of the head mounted display (110) ([0055], the  control device 120is capable of acquiring movement information such as the position and the direction of the HMD 110 based on the information acquired from the HMD senso4 114); 



Kono et al  teach a setting unit (120) configured to set information regarding an operation area on a basis of a result detected by the detector (121) and the position and the direction specified by the position specifying unit (120), the operation area being an area where the user operates the application ([0056], the control device 120accurately associates a position and a direction of a hand object to be displayed in the virtual space with a relative relationship of the position and the direction between the external controller 320 and the HMD 110 in the real space based on the acquired movement information, Note that the control unit 121 is part of the control device 120 as shown in Fug. 3).

It would have been obvious to one of ordinary skill in the art to utilize Kono’s control device 120 with respect to the real space arrangement in a desired manner, because such an arrangement helps enable the user to visually recognize the real space through a part of the visual-field image as taught by Kono et al. 

Regarding claim 7, Kono et al (US 20180061003) teach as setting method executed by a head mounted display (110) the head mounted display storing (123) an application therein, the setting method comprising(([0050], configuration of a head-mounted device (HMD) system 1 is described, [0062], the control unit 121 executes a predetermined application program (including a game program and an interface program) stored in the memory or the storage unit 123 to display a virtual space (visual-field image) on the display unit 112 of the HMD 110).: an image pickup step (300) of taking an image of a site of a user([0077], the uvw coordinate system that defines the visual field of the virtual camera 300 is determined so as to synchronize with the uvw coordinate system that is defined about the head of the user U in the real space of the user U wearing the HMD 110); a detection step (121) of detecting a position indicated by the user, who wears the head mounted display, on a basis of the image taken in the image pickup step(300) ([0082], the virtual camera 300  may include a left-eye virtual camera and a right-eye virtual camera such that  the control unit 121 generates left-eye visual-field image data representing a left-eye visual-field image based on the virtual space data and the visual field of the left-eye virtual camera. Further, the control unit 121 generates right-eye visual-field image data representing a right-eye visual-field image based on the virtual space data and the visual field of the right-eye virtual camera, [0077], the head of the user U in the real space of the user U wearing the HMD 110); a position specification step (120) of specifying a position and a direction of the head mounted display(110) ([0055], the  control device 120  is capable of acquiring movement information such as the position and the direction of the HMD 110 based on the information acquired from the HMD sensor 114).



Kono et al teach a set step of setting information (120) regarding an operation area on a basis of a result detected in the detection step (121) and the position and the direction specified in the position specification step(120),, the operation area being an area where the user operates the application([0056], the control device 120 accurately associates a position and a direction of a hand object to be displayed in the virtual space with a relative relationship of the position and the direction between the external controller 320 and the HMD 110 in the real space based on the acquired movement information, Note that the control unit 121 is part of the control device 120 as shown in Fug. 3).

It would have been obvious to one of ordinary skill in the art to utilize Kono’s control device 120 with respect to the real space arrangement in a desired manner, because such an arrangement helps enable the user to visually recognize the real space through a part of the visual-field image as taught by Kono et al. 

(121) is configured to detect a position indicated by gesture of the user on the basis of the image taken by the image pickup unit ([0079], the control unit 121 can identify the visual field CV of the virtual cameral 300 [0073], the action of the user U can be detected by a camera)
Regarding claim 3, Kono et al teach the image pickup unit (300) is configured to take an image around an eye of the user([0082] The virtual camera 300 may include a left-eye virtual camera and a right-eye virtual camera), and wherein the detector (121) is configured to detect a position taken by the image pickup (300) unit based on a line of sight of the user ([0079], when the line-of-sight direction of the user U changes, the control unit 121 can move the visual field CV of the virtual camera 300 based on the data representing the line-of-sight direction of the user U, which is transmitted from the eye gaze sensor 140).
Regarding claim 4, Kono et al do not specifically teach the setting unit is configured to set a position of a display corresponding to the position based on the result detected by the detector to information regarding the operation area in a case where the display is specified.

Kono et al teach the setting unit(120)  is configured to set a position(114) of a display (112) corresponding to the position based on the result detected by the detector (121) to information regarding the operation area in a case where the display is specified ([0052], the  HMD sensor 114 is mounted near the display unit 112 of the HMD 110and can detect various movements of the HMD 110 worn on the head of the user U, Note that the control unit 121 is part of the control device 120 as shown in Fug. 3, [0056], the  control device 120 is capable of acquiring movement information such as the position and the direction of the HMD 110 based on the information acquired from the HMD sensor 114 with the position and the direction of the user U wearing the HMD 110 in the real space based on the acquired movement information).

It would have been obvious to one of ordinary skill in the art to utilize Kono’s control device 120 with respect to the real space arrangement in a desired manner, because such an arrangement helps enable the user to visually recognize the real space through a part of the visual-field image as taught by Kono et al. 
Regarding claim 5, Kono et al do not specifically teach a setting modifier configured to reset information on a display corresponding to the position based on the result detected by the detector as information regarding a new operation area in a case where the information regarding the operation area is set by the setting unit and the display is specified.

Kono et al teach a setting modifier (120)  configured to reset information on a display (112) corresponding to the position based on the result detected by the detector (121) as information regarding a new operation area in a case where the information regarding the operation area is set by the setting unit (120)  and the display is (112) ([0052], the  HMD sensor 114 is mounted near the display unit 112 of the HMD 110and can detect various movements of the HMD 110 worn on the head of the user U, Note that the control unit 121 is part of the control device 120as shown in Fug. 3, [0056], the  control device 120 is capable of acquiring movement information such as the position and the direction of the HMD 110 based on the information acquired from the HMD sensor 114with the position and the direction of the user U wearing the HMD 110 in the real space based on the acquired movement information).

It would have been obvious to one of ordinary skill in the art to utilize Kono’s control device 120 with respect to the real space arrangement in a desired manner, because such an arrangement helps enable the user to visually recognize the real space through a part of the visual-field image as taught by Kono et al.
Regarding claim 6, Kono et al teach an application controller (121) configured to display(112), in response to a predetermined input operation, a stored application (123) in the operation area by using the set information regarding operation area ([0080], in Step S3, the control unit 121 generates visual-field image data representing the visual-field image M to be displayed on the display unit 112 of the HMD 110, [0062], the control unit 121 executes a predetermined application program (including a game program and an interface program) stored in the memory or the storage unit 123 to display a virtual space (visual-field image) on the display unit 112 of the HMD 110).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.

                                    US 20160252729 to Doucet	
                                   US 20140191942 to Kobayashi

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	August 19, 2021